Case: 20-60062     Document: 00515556395         Page: 1     Date Filed: 09/08/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   September 8, 2020
                                  No. 20-60062
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Cordarryl Antonio Betton, also known as Coco,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 1:19-CR-63-5


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Cordarryl Antonio Betton appeals his 135-month sentence for
   possession with intent to distribute cocaine. He argues that the Government
   breached the plea agreement by advocating for a sentencing enhancement
   that disqualified him from the application of the safety valve. He also argues


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60062      Document: 00515556395          Page: 2    Date Filed: 09/08/2020




                                    No. 20-60062


   that the sentence is unreasonable because the evidence did not support the
   application of the enhancement or the denial of the benefit of the safety valve.
          Because Betton did not argue that the Government breached the plea
   agreement in the district court, we review this claim for plain error only. See
   United States v. Cluff, 857 F.3d 292, 297 (5th Cir. 2017). To establish plain
   error, Betton must demonstrate (1) an error, (2) that is clear or obvious, and
   (3) that affects his substantial rights. See Puckett v. United States, 556 U.S.
129, 135 (2009). If he satisfies these conditions, this court has the discretion
   to correct the error and should do so if it “seriously affects the fairness,
   integrity or public reputation of judicial proceedings.” Rosales-Mireles v.
   United States, 138 S. Ct. 1897, 1905 (2018) (internal quotation marks and
   citation omitted).
          We apply general principles of contract law in interpreting a plea
   agreement and consider whether the Government’s conduct is consistent
   with the defendant’s reasonable understanding of the agreement. United
   States v. Pizzolato, 655 F.3d 403, 409 (5th Cir. 2011). The defendant has the
   burden of proving by a preponderance of the evidence the underlying facts
   that establish a breach. Id.
          Betton fails to establish that the Government’s argument in support
   of the firearm enhancement was inconsistent with a reasonable
   understanding of the plea agreement. See Cluff, 857 F.3d at 300. Because he
   fails to show that the Government breached the plea agreement, Betton
   cannot satisfy the requirements of Puckett. 556 U.S. at 135. Betton’s appeal
   waiver, which the Government invokes, bars his challenge to the
   reasonableness of his sentence and the application of the enhancement. See
   United States v. Oliver, 630 F.3d 397, 414-15 (5th Cir. 2011). Accordingly, the
   Government’s request to dismiss the appeal is granted. See United States v.
   Story, 439 F.3d 226, 230 n.5 (5th Cir. 2006).
          APPEAL DISMISSED.


                                          2